Citation Nr: 1018242	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-29 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss (claimed as deafness of the left ear).  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In March 2010 the Veteran testified at a travel board hearing 
at the Nashville RO before the undersigned acting Veterans 
Law Judge.  The undersigned was designated by the Chairman of 
the Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. §§ 7101(c), 7102 
(West 2002).  A transcript of the hearing is of record.

The issue of an increased (compensable) rating for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1972 rating decision, the RO 
denied a claim for service connection for left ear deafness, 
finding the Veteran did not have a current left ear hearing 
loss disability. 

2.  Evidence received since the August 1972 decision is not 
cumulative or redundant, shows a current disability and a 
potential nexus to service and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for left ear hearing loss.  

3.  The Veterans' left ear hearing loss is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.   New and material evidence has been received to reopen 
the claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).  

2.  Left ear hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

New and material evidence for service connection for left ear 
hearing loss

In an August 2008 statement of the case, it appears that the 
RO reopened the Veteran's claim for service connection for 
left ear hearing loss and denied the claim on a de novo 
basis.  While the RO has adjudicated the issue on a de novo 
basis, the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the Veteran's claim for entitlement 
to left ear hearing loss.  Insofar as the Veteran's claim has 
been reopened, the Veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Prior to the current claim, the Veteran's claim for service 
connection for left ear deafness was last denied by the 
Newark, New Jersey RO in an August 1972 rating decision.  In 
June 2007 the Veteran submitted a request to reopen a claim 
for entitlement to service connection for left ear hearing 
loss.    

The evidence of record prior to the August 1972 final rating 
decision included an August 1972 VA examination report that 
showed the Veteran did not have left ear hearing loss for VA 
purposes.  The August 1972 decision denied the Veteran's 
claim with the rationale that that there was no evidence that 
showed current left ear deafness.  

The newly received evidence includes an October 2007 VA 
examination report that shows the Veteran now meets the 
criteria for left ear hearing loss as defined by VA.    

Because the newly received evidence shows a current 
disability, this evidence is material to the Veteran's claim.  
Therefore, the Board finds that the additional evidence 
received is both new and material, and the claim for service 
connection for left ear hearing loss is reopened.  

Service connection for left ear hearing loss

The Veteran contends that he developed left ear hearing loss 
because he was repeatedly exposed to noise during active 
duty.  He asserted in his notice of disagreement that he went 
for a hearing test in September/October 1969 after he lost 
hearing in his left ear.  The military doctor told him he had 
hearing loss and showed him a card with the results.  

The Veteran's service treatment records contain some 
notations of complaints of hearing loss and tinnitus.  At 
least one audiogram in October 1969 shows indication of left 
ear hearing loss.  However, the Veteran's separation 
examination in March 1972 shows that the Veteran had right 
ear hearing loss according to VA standards (the Veteran is 
service-connected for right ear hearing loss) but shows the 
Veteran's left ear hearing to be within normal limits for VA 
compensation purposes.  

An August 1972 VA audiogram shows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
         
0
15

55
LEFT
5
0
5

10

The examiner diagnosed the Veteran with right ear high 
frequency sensorineural hearing loss but not left ear hearing 
loss, according to VA standards.  


A November 1979 VA audiogram shows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40

70
LEFT
5
5
5

30

The VA examiner diagnosed the Veteran with mild to moderately 
severe sensorineural hearing loss in the right ear.  The 
examiner noted that the test results revealed essentially 
normal hearing in the left ear, according to VA standards.  

VA treatment records from April 2007 to July 2007 indicate 
the Veteran suffers from left ear hearing loss; however, 
there is no indication of the etiology of the disability in 
the records.  

An October 2007 VA audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
60
65
LEFT
5
10
55
60
65

The Veteran's right ear average loss was 49 and the left ear 
average loss was 28.  Speech recognition scores were 72 
percent in the right ear and 76 percent in the left ear.   
The audiometric findings show the Veteran has bilateral 
hearing loss as defined by VA.  See 38 C.F.R. § 3.385.

A July 2008 VA audiological examiner reviewed the Veteran's 
claims file and electronic VA records and elicited a 
comprehensive history from the Veteran.  The examiner 
specifically noted the Veteran's service entrance and 
separation examination reports.  The examiner noted that a 
standard threshold shift (STS) by Department of Defense (DOD) 
definition did not occur on the left ear according to the 
service treatment records.  The Veteran reported a previous 
history of military noise exposure to a 106 tank gun and 
rocket launchers (wearing protection devices).  The Veteran 
also reported being around loud helicopter noise (without 
wearing hearing protection).  He denied occupational noise 
exposure, but the Veteran reported a history of recreational 
noise exposure due to hunting (not wearing hearing 
protection).  The Veteran's current difficulty was 
communicating in the presence of background noise and hearing 
women's voices.  The audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
60
60
65
LEFT
0
5
55
55
60

The Veteran's right ear average loss was 50 and the left ear 
average loss was 44.  Speech recognition scores were 76 
percent in the right ear and 72 percent in the left ear.  The 
audiometric findings show the Veteran has bilateral hearing 
loss as defined by VA.  See 38 C.F.R. § 3.385.

The examiner diagnosed the Veteran with normal hearing in the 
left ear from 250 -1000 Hz, with a mild sloping to 
moderately-severe sensorineural hearing loss from 1500 - 8000 
Hz.   The examiner opined was that based on a review of the 
claims file, including the service treatment records, and the 
fact that an STS did not occur by DOD definition, the 
Veteran's left ear hearing loss was not caused by or a result 
of military noise exposure.  

The Board has reviewed the findings from the July 2008 VA 
audiological examination and the examination was conducted 
following a review of pertinent medical records and with a 
full audiological history as provided by the Veteran.  The 
examination of the Veteran appears to be both thorough and 
complete and the opinion reached appears well supported by 
the medical evidence.  There is a rationale for the 
examiner's opinion and the Board notes that the examiner 
referred to evidence in the record in formulating the 
opinion.  In addition, there is no indication of prejudice on 
the part of the examiner from a review of the record before 
the Board and there is no competent medical evidence 
rebutting the examiner's findings.  

The Veteran submitted private audiograms and audiological 
reports from September 2008 and January 2010.  These records 
show the Veteran suffers from left ear hearing loss; however, 
there is no indication of the etiology of the disability in 
the records.  

During the Veteran's March 2010 hearing before the 
undersigned he testified that after being on a firing range 
during advanced training in service, he just could not hear.  
He went to the doctor and after taking a hearing test, the 
doctor told him he had hearing loss.  The Veteran testified 
that the first time he thinks he took a hearing test was in 
1978 or 1979 at the Atlanta, Georgia VA hospital.  The told 
him he definitely had hearing loss.  The Veteran also 
testified that he was not considered eligible for 
reenlistment and did not have any disciplinary infractions, 
so that it may have been because of his hearing.  

In this case the Veteran currently has left ear hearing loss.  
The question that must be answered is whether or not the left 
ear hearing loss the Veteran currently has was caused by his 
military service.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to attest to his symptomatology, 
particularly, his problems with hearing both at the time of 
his active service and subsequently thereafter, however, he 
is generally not competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Veteran contends he was exposed to acoustic trauma in his 
military service and there is no reason to doubt his 
credibility on this point.  The Board finds that the 
Veteran's statements of exposure to acoustic trauma in 
service are supported by the evidence of record and the Board 
notes the Veteran is service-connected for tinnitus and right 
ear hearing loss.  The Board also finds the Veteran competent 
to describe his lay observation of diminished hearing in the 
left ear since discharge from service.  However, the Veteran 
is not competent to determine if he has met the criteria for 
left ear hearing loss disability according to VA standards, 
as this is defined by certain audiological criteria as 
spelled out by 38 C.F.R. § 3.385.  

Although the Board finds the Veteran competent to describe 
his lay observation of diminished hearing in the left ear and 
its continuous effect to the present, a left ear hearing loss 
disability as defined by VA is not demonstrated by the 
evidence of record until 2007.  In fact, the March 1972 
separation examination, the August 1972 VA examination, and 
November 1979 VA examination yielded essentially normal 
audiometric results for the left ear.  Nothing regarding 
objective findings or pathology of a left ear hearing loss 
disability is contained in those reports.  Thus, the medical 
records do not evidence that the Veteran had a left ear 
hearing loss disability within VA standards at any point from 
service separation to 2007.  This is 35 years after the 
Veteran was discharged from service.  

The Court has indicated that the absence of medical records 
supporting a diagnosis or treatment for many years after 
service may be probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that Veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  In other words, the Veteran's statements 
describing complaints of diminished hearing in the left ear 
since service do not approach the probative weight and 
credibility of the medical evidence contained in the 
separation and VA examination reports (of 1972 and 1979) 
contemporaneous to that time.  This is so because, the 
contemporaneous medical evidence of record reflects normal 
hearing in the left ear at the time of actual audiometric 
testing in the interim since service and the initial finding 
of a left ear hearing loss disability after service.

The length of time between the Veteran's discharge from 
service and objective medical evidence showing left ear 
hearing loss disability for VA purposes is probative evidence 
against this claim.  The Board concedes that the Veteran was 
exposed to loud noise during his service.  In fact, the 
Veteran is service-connected for both right ear hearing loss 
and tinnitus.  However, the Board also notes post-service 
recreational noise exposure from hunting with no ear 
protection.  There is also no medical opinion evidence 
linking the Veteran's current hearing loss to service.  Not 
only is there no medical opinion evidence in support of the 
Veteran's claim, there is also medical opinion evidence 
against the claim.  As noted above, in July 2008, a VA 
audiologist, who reviewed pertinent medical evidence and 
provided a rationale for her opinion, opined that the 
Veteran's left ear hearing loss was not caused by or a result 
of his military noise exposure.  

Therefore, given the totality of the evidence, the Board 
ascribes greater weight to the normal audiometric tests of 
1972 and 1979, the July 2008 VA examiner's opinion, post-
service recreational noise exposure and the 35 year gap 
between the Veteran's discharge from service and objective 
medical evidence showing left ear hearing loss disability for 
VA purposes than to the Veteran's contentions and testimony.  
Accordingly, as the preponderance of the evidence is against 
this claim, the Board determines that the Veteran's left ear 
hearing loss disability was not incurred in or aggravated by 
active duty service.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
appeal is denied.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the previously final claim of entitlement to service 
connection for left ear hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent have been met.  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate a claim for service connection for 
left ear hearing loss, by a letter in September 2007, before 
the adverse rating decision that is the subject of this 
appeal.  This letter provided the Veteran with the specific 
notice required by Dingess, supra.  

In addition, the Board finds that despite any deficiency in 
providing notice regarding service connection the Veteran is 
not prejudiced in this matter.  He was given the criteria for 
service connection for left ear hearing loss in the statement 
of the case and supplemental statement of the case.  This 
notification shows that that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim.  Further, the Veteran has been represented by a 
Veteran's Service Organization during this appeal process and 
has had a meaningful opportunity to assist in development of 
his claim.  Thus, the Veteran was accordingly made well aware 
of the requirements for service connection for left ear 
hearing loss.  The Veteran described his exposure to noise in 
his July 2008 VA examination and also described elements 
related to service connection during his March 2010 hearing 
before the undersigned.  Consequently, it is also 
demonstrated that he had actual knowledge of the required 
criteria for service connection, as well as an opportunity to 
present evidence and argument to support his claim.   

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains the Veteran's service treatment records.  
VA records and private treatment records are associated with 
the file.  The Veteran was given a VA examination with 
medical opinion, in connection with the claim.  The Veteran 
testified before the undersigned.  Statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

New and material evidence having been received, the appeal to 
reopen a claim for entitlement to service connection left ear 
hearing loss is granted, to this extent only.

Service connection for left ear hearing loss is denied.  

REMAND

The Veteran was last provided a VA audiometric examination in 
July 2008.  During the Veteran's March 2010 hearing, however, 
he indicated he thought his hearing was getting worse.  He 
testified that he cannot distinguish what people are saying 
in groups, and he has problems distinguishing words and 
different types of sounds.  The Veteran has also submitted 
private audiograms from September 2008 and January 2010 that 
do not seem to have been conducted or interpreted in 
accordance with 38 C.F.R. § 4.85 (2009).

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2009).  Given the Veteran's testimony and the 
private audiograms, the Board finds that a contemporaneous 
and thorough VA audiological examination should be conducted 
to determine the current severity of the Veteran's right ear 
hearing loss.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiometric examination to determine 
the current severity of his right ear 
hearing loss.  In addition to dictating 
objective test results, the examiner must 
fully describe the functional effects 
caused by the hearing disability in his or 
her final report.   

2.  Once the above action has been 
completed, readjudicate the claim of an 
increased rating for right ear hearing 
loss.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


